DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are moot in view of the new grounds of rejection presented herein.

Response to Arguments
Applicant's arguments filed 11/19/2021 directed towards newly added limitations to the amended claims have been fully considered but they are moot in view of the new grounds of rejection presented herein in response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6002374 (hereinafter “Nicholas”).
Claim 1: Nicholas teaches an antenna arrangement (e.g., see FIG. 1) comprising: a directional antenna assembly (e.g., see 16), comprising a directional antenna (e.g., see 16A, 16B, 16BA) mounted on an interface (e.g., see 14B) delimited by a stationary support structure (e.g., see 14A), the directional antenna generally extending along a main vertical axis perpendicular to the plane defined by said interface Id.), a rotation of said rotatable base actuating and controlling the rotation of the pole about the main axis so as to enable relocation of the pole (wherein rotation of the swivel post head 14B rotates the 18), outside the line-of-sight of the directional antenna (wherein 18B and 18C are outside the line-of-sight of 16), the upper end of the pole lying above the upper point of the directional antenna assembly (e.g., as shown in FIGS. 2-3).  
Claim 2: Nicholas teaches the antenna arrangement of claim 1, wherein the pole is configured to rotate outside the field of view of directional antenna (e.g., as shown in FIGS. 2-3).  
Claim 3: Nicholas teaches the antenna arrangement of claim 1, further comprising a rotating control unit for controlling the rotation of the pole (e.g., see post head 14BA for swivel control).  
Claim 4: Nicholas teaches the antenna arrangement of claim 1, wherein the directional antenna is rotatable at least about a main axis, the rotation of the directional antenna about the main axis defining the azimuth rotation of the directional antenna (wherein azimuth rotation of the swivel post head 14B rotates the 18 in the same plane).  

Claim 7: Nicholas teaches the antenna arrangement of claim 6, wherein the communication antenna is selected in the group consisting of an omnidirectional antenna and a directional antenna (wherein the antenna is a monopole and omnidirectional).  
Claim 8: Nicholas teaches the antenna arrangement of claim 6, wherein the communication antenna comprises a set of elementary antennas stacked in the direction of the main axis (e.g., wherein 18A and 18B are a set).  
Claim 14: Nicholas teaches an antenna system comprising, the antenna arrangement of claim 1, wherein the support structure is mounted on a support system and the support structure is hollow (wherein 14A is a hollow pole, wherein 12 is broken down in to 12A-12D which is a support system).  
Claim 16: Nicholas teaches the antenna system of claim 14, further comprising a connection component to connect the rotatable base to the support structure (e.g., any one of the connections for 14B and 14BA and/or themselves).  
Claim 19: Nicholas teaches the antenna arrangement of claim 1, wherein the directional antenna is rotatable (16 being rotatable).  
Claim 20: Nicholas teaches the antenna arrangement of claim 19, wherein the rotatable base is mechanically slaved to the rotation of the directional antenna (wherein 14B is fixed with 16, e.g., see Col. 7, Lns. 14-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of US 20110030015 A1 (hereinafter “King”).
Claim 9: Nicholas does not explicitly teach the antenna arrangement of claim 1, wherein the directional antenna assembly comprises a radome wherein the directional antenna is enclosed.  
King teaches an antenna arrangement (e.g., see FIG. 1) comprising: a directional antenna assembly, comprising a directional antenna (e.g., see 102) mounted on a rotatable base (e.g., see 108, 114), said rotatable base being rotatable about the main axis (e.g., Para. 29), said rotatable base being configured to control the rotation of the pole assembly in azimuth, about the main axis (Id.) King further teaches wherein a base of a radome (e.g., see 110, 112 in FIGS. 5-6) is mounted on the rotatable base (e.g., see 108, 114).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form a radome wherein the directional antenna of Nicholas is enclosed as taught by King in order to protect the directional antenna from environmental factors and/or damage.

However as previously noted, King further teaches the base of the radome is mounted upon the base (e.g., see FIGS. 5-6). 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the base of the radome is mounted upon the rotatable base in order to utilize the rotatable base as a support for the radome and/or to ensure it is rotatable with the directional antenna reducing friction with the base and additional wear on the base.
Claim 11: Nicholas does not teach the antenna arrangement of claim 9, wherein the base of the radome is surrounded by the rotatable base.  
However King further teaches the antenna arrangement wherein the base of the radome is surrounded by the rotatable base (e.g., the base of radome surrounded by 108, 114).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the base of the radome is surrounded by the rotatable base in order to implement the radome such that it has sufficient support around the base while reducing any misalignment issues between the antenna and radome.
Claim 17-18: Nicholas does not teach the antenna system of claim 16, wherein the connection component is a cable twist and a rotary joint.  
However Nicholas further teaches a connection component (e.g., see 121, Para. 29) to connect the rotatable base to the lower support structure and cables through a rotary joint and cable wrap (Para. 29, 33).
.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Chinese Publication CN103515716B (hereinafter “Cui”), see attached English translation to original document.
Claim 12-13: Nicholas teaches wherein the antenna arrangement further comprises a communication antenna mounted on the pole (wherein 18B-C is an antenna) but Nicholas does not teach the antenna arrangement of claim 1, further comprising a lightning arrestor arranged on the pole, wherein the lightning arrestor is arranged above the communication antenna.  
However Cui teaches Cui teaches an antenna arrangement (e.g., see FIG. 3) comprising a directional antenna assembly, the directional antenna assembly comprising a directional antenna (e.g., see 10 in FIG. 3) intended to be mounted on an interface (e.g., see 17) delimited by a stationary support structure (e.g., see 14), the directional antenna generally extending according to a main axis perpendicular to the plane defined by said interface (as shown), wherein the antenna arrangement further comprises a rotatable base (e.g., see rotating tower mast 15) mounted on said interface, said rotatable base comprising a pole (e.g., see 30) integral with said rotatable base, said pole extending in the direction of said main axis (as shown), said rotatable base being rotatable about the main axis 11 (e.g., rotating tower mast 15, 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a lightning arrestor arranged on the pole as taught by Cui in order to ground any power surges from strikes and implement a dual function antenna and lightning protector as taught by Cui. It would have been further obvious to a skilled artisan to form the lightning arrestor above the communication antenna in order to ensure that the arrestor is the first element in communication with the lightning so as to ground the power surge before it can strike and/or affect the antenna systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845